IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-92-559-CR


SISTO QUIROZ, JR.,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 0915159, HONORABLE TOM BLACKWELL, JUDGE PRESIDING
 



PER CURIAM
	Counsel for appellant and the State have filed motions to permanently abate this
appeal because of the death of appellant.  Tex. R. App. P. 9(b).  The motions are supported by
an affidavit from an employee of the Department of Criminal Justice, Institutional Division.
	The motions are granted.  The appeal is permanently abated.

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Permanently Abated
Filed:  February 17, 1992
[Do Not Publish]